DETAILED ACTION
Receipt is acknowledged of Applicant’s (a) IDSs filed on 18 February 2021 and 8 March 2022; and (b) terminal disclaimers, filed on 9 September 2022.
*  *  *  *  *
Terminal Disclaimer
The terminal disclaimers filed on 9 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,960,100; 9,072,806; 9,352,066; and 9,603,964 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
*  *  *  *  *
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Culbertson on 9 September 2022.
The application has been amended as follows: 
Claims 12-20: Please CANCEL claims 12-20.
*


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicants have shown criticality of a water-insoluble, crosslinkable, biocompatible polymeric binder in retaining the hemostatic agent and not blocking the hemostatic effect of hemostatic agents and allowing them to directly contact the blood to accelerate clotting (see specification as-filed, [0010], [0075], [0102], [0117], [0139], [0146], [0154]-[0156], and [0159]-[0161]).  Therefore the claims are novel and non-obvious in view of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615